DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
In the amendment dated 9/24/2021, the following has occurred: Claims 1-3 have been amended; Claims 4 and 20 have been canceled.
Claims 1-3, 5-19, and 21 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-9, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu2 (US 2018/0034094 to Liu et al.) in view of Zhamu (US 2013/0162216 to Zhamu et al.) in further view of Sakamoto (US 2019/0372156 to Sakamoto et al.).
	Regarding Claims 1 and 21, Liu2 teaches:
an electrical energy storage device comprising a stack of electrodes, wherein the electrodes are arbitrarily selectable from among 1) a positive battery active material 2) a negative battery active material and 3) a positive/negative capacitor material (paras 0028-0034)
wherein first, second, and third electrodes are in stacked relation
wherein each side of an electrode is independently selectable in an arbitrary fashion (e.g. Fig. 5C)


    PNG
    media_image1.png
    932
    624
    media_image1.png
    Greyscale

	Liu2 does not explicitly teach:
a bipolar cell using bipolar collectors
wherein the electrolyte is a non-liquid inorganic layer
	Bipolar cells offered known advantages over multipolar cells, including less resistance loss and greater voltage. Zhamu, for example, from the same field of invention, regarding surface-mediated cells using carbon materials similar to those used in asymmetric LICs (abstract, compare at e.g. paras 0013-0014), teaches embodiments both with a monopolar stack and a bipolar stack (compare Figs. 4 and 5), and teaches that bipolar stacks internally connected in series offer known and predictable advantages Energy Environ. Sci., 2018, 11, 2865; and Chami et al. “Safe Li-Ion Technology for Micro and Mild Hybrid application based on CEA Bipolar LiFePO4/Li4Ti5O12 technology.” World Electric Vehicle Journal, vol. 3, 0735-0739, 2009, for further evidence of the ordinary skill in the art regarding the concept of a bipolar plate and its known advantages. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use a bipolar plate design in Liu2 with the motivation to reduce ohmic losses and increase the overall voltage of the stack.
	Sakamoto, also from the same field of invention, regarding lithium-ion energy storage devices, teaches a highly conductive inorganic solid electrolyte for use in LIBs and LICs (paras 0001 and 0007). Compare Zhamu, cited above, which teaches that a liquid electrolyte in a surface-mediated cell can be replaced by a solid electrolyte “if it exhibits a relatively high diffusion rate,” as the newer inorganic solid electrolytes do (see Zhamu at para 0067). It would have been obvious to one of ordinary skill in the art to use one of the high conductivity ceramic, solid electrolytes, such as a sulfide-based electrolyte, or an LAGP electrolyte, with the motivation to reduce the risk of leakage and to solve a known problem in bipolar stacks in which the electrolyte of each cell must be sealed off from adjacent cells. 
	Regarding Claim 2, Liu2 teaches:
activated carbon (para 0008)
	Regarding Claim 3, Liu2 teaches:
pseudocapacitor materials (para 0032)
	Regarding Claims 5
electrodes with LIB materials, such that it would have been obvious to use LIB cathode and anode materials on opposite sides of a bipolar plate to achieve the advantages of a bipolar stack 
electrodes with 
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use a bipolar plate design in Liu2 with the motivation to reduce ohmic losses and increase the overall voltage of the stack.
	Regarding Claim 6, Liu2 teaches:
an electrical energy storage device comprising a stack of electrodes, wherein the electrodes are arbitrarily selectable from among 1) a positive battery active material 2) a negative battery active material and 3) a positive/negative capacitor material (paras 0028-0034)
wherein first, second, and third electrodes are in stacked relation
wherein each side of an electrode is independently selectable in an arbitrary fashion (e.g. Fig. 5C)
	Liu2 does not explicitly teach:
a bipolar cell using bipolar collectors, including collectors with an anode material on one side and a cathode material on the other side
	Bipolar cells offered known advantages over multipolar cells, including less resistance loss and greater voltage. Zhamu, for example, from the same field of invention, regarding surface-mediated cells using carbon materials similar to those used in asymmetric LICs (abstract, compare at e.g. paras 0013-0014), teaches embodiments both with a monopolar stack and a bipolar stack (compare Figs. 4 and 5), and teaches that bipolar stacks internally connected in series offer known and predictable advantages over monopolar stacks. See also Evanko et al. “Stackable bipolar pouch cells with corrosion-resistant Energy Environ. Sci., 2018, 11, 2865; and Chami et al. “Safe Li-Ion Technology for Micro and Mild Hybrid application based on CEA Bipolar LiFePO4/Li4Ti5O12 technology.” World Electric Vehicle Journal, vol. 3, 0735-0739, 2009, for further evidence of the ordinary skill in the art regarding the concept of a bipolar plate and its known advantages. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use a bipolar plate design, including bipolar plates with anode/cathode materials on opposite sides of arbitrarily selected capacitative or intercalative materials, as described in the asymmetric stack of Liu2, with the motivation to reduce ohmic losses and increase the overall voltage of the stack. See e.g. Figs. 5A-5C showing the asymmetric stacking of positive or negative capacitor particles 512/516 with traditional lithium battery active materials (paras 0061-0063).
	Liu2 also does not teach:
wherein the electrolyte is a non-liquid inorganic layer
	Sakamoto, also from the same field of invention, regarding lithium-ion energy storage devices, teaches a highly conductive inorganic solid electrolyte for use in LIBs and LICs (paras 0001 and 0007). Compare Zhamu, cited above, which teaches that a liquid electrolyte in a surface-mediated cell can be replaced by a solid electrolyte “if it exhibits a relatively high diffusion rate,” as the newer inorganic solid electrolytes do (see Zhamu at para 0067). It would have been obvious to one of ordinary skill in the art to use one of the high conductivity ceramic, solid electrolytes, such as a sulfide-based electrolyte, or an LAGP electrolyte, with the motivation to reduce the risk of leakage and to solve a known problem in bipolar stacks in which the electrolyte of each cell must be sealed off from adjacent cells. 
	Regarding Claims 7-9
the arbitrary selection and arrangement of positive/negative cathode/anode materials in a cell stack, which in a bipolar cell would occur on opposite sides of a current collector 
	Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use a bipolar plate design, including bipolar plates with anode/cathode materials on opposite sides of arbitrarily selected capacitative or intercalative materials, as described in the asymmetric stack of Liu2, with the motivation to reduce ohmic losses and increase the overall voltage of the stack.
	Regarding Claims 17-19, Ogihara teaches:
an arbitrary number of intermediate electrode with n+1 electrolyte layers and two monopolar electrode endplates (Fig. 6)
	Wherein Liu2 renders obvious end plates of an arbitrarily chosen battery or capacitive material paired with opposing battery or capacitive material.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu2 (US 2018/0034094 to Liu et al.) in view of Zhamu (US 2013/0162216 to Zhamu et al.) and Sakamoto (US 2019/0372156 to Sakamoto et al.). (US 2018/0034094 to Liu et al.), in further view of Liu3 (WO 2017/206095 to Liu et al.).
	Regarding Claims 10-12, Liu 2 does not explicitly teach:
wherein a capacitor material can overlie a positive or negative intercalative battery material
	Liu3, however, from the same field of invention, regarding a hybrid energy storage device, teaches a cell with separately formed overlying layers of capacitor particles on either the anode or the cathode (page 16, etc. and claim 15). It would have been obvious to one of ordinary skill in the art to . 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu2 (US 2018/0034094 to Liu et al.) in view of Zhamu (US 2013/0162216 to Zhamu et al.) and Sakamoto (US 2019/0372156 to Sakamoto et al.). (US 2018/0034094 to Liu et al.), in further view of Zheng (Zheng et al. “A hybrid electrochemical device based on a synergistic inner combination of Li ion battery and Li ion capacitor for energy storage.” Sci. rep. 7, 41910, available 2017). 
	Regarding Claims 13-15, Liu2 does not explicitly teach:
segmenting the electrode in a cell to have an upper/lower side of battery intercalative and the opposite side to have capacitive material
	Zheng, however, from the same field of invention, regarding a hybrid electrochemical device, teaches an LIC device wherein the electrode is split into an upper/lower side, with one side being battery material and the other side being activated carbon capacitive material. It would have been obvious to one of ordinary skill in the art to provide an intermediate electrode in the modified bipolar stack of Liu2 with a segmented structure as taught in Zheng, with an upper or lower half having battery materials and the other side having capacitor materials, with an arbitrarily chosen opposite polarity material (composite or homogeneous) on the side of the current collector, with the motivation to fine tune the power and capacity of each cell in the series. The Office points out that “upper” and “lower” are arbitrarily defined directions that can be reversed by simply flipping an energy device over, and therefore provide little to no patentable weight over “reverse” schemes in the prior art absent a 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable Liu2 (US 2018/0034094 to Liu et al.) in view of Zhamu (US 2013/0162216 to Zhamu et al.), Sakamoto (US 2019/0372156 to Sakamoto et al.). (US 2018/0034094 to Liu et al.), and Zheng, in further view of Tong (Tong et al. “Numerical investigation of water cooling for a lithium-ion bipolar battery pack.” International Journal of Thermal Sciences 94 (2015) 259-269).
	Regarding Claim 16, Liu2 does not explicitly teach:
water cooling 
 	Watercooling bipolar energy stacks was conventional in the art. Tong, for example, teaches a bipolar design with a cooling medium disposed adjacent the surfaces of bipolar electrodes (Fig. 1). It would have been obvious to implement any of the conventional water-cooling structures known in the art, and several of them read on a cooling medium diposed “adjacent the lower ends” of the electrodes.

Response to Arguments
Applicant’s arguments submitted 9/21/2021 have been considered but are not persuasive. Applicant argues that Ogihara only contemplates a single type of bipolar electrode. In view of further search and consideration, the rejections have been modified, and the independent claims are now rejected as obvious over Liu2 in view of Zhamu and Sakamoto. Liu2 teaches a mix-and-match approach to LIC stacks. While Applicant has argued that Liu2 is directed only to monopolar cells, bipolar cells offered known advantages and disadvantages in the art over monopolar cells, and Zhamu, for example, teaches a cell stack operating with carbon electrodes that can be either monopolar or bipolar. It would have been obvious to one of ordinary skill in the art to modify Liu2 to use bipolar collectors in order to reduce ohmic losses and increase total stack voltage. See also Evanko et al. “Stackable bipolar pouch Energy Environ. Sci., 2018, 11, 2865; and Chami et al. “Safe Li-Ion Technology for Micro and Mild Hybrid application based on CEA Bipolar LiFePO4/Li4Ti5O12 technology.” World Electric Vehicle Journal, vol. 3, 0735-0739, 2009, for further evidence of the ordinary skill in the art regarding the concept of a bipolar plate and its known advantages. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. The claims are directed towards generic cell stacks comprising generic active materials with no reference to the particular chemistries of the working elements. The prior art appears to provide sufficient motivation for the generic idea of converting a monopolar cell stack into a bipolar cell stack for generic materials in order to realize advantages generic to a bipolar cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723